UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7027



FREEMAN L. HANKINS,

                                             Plaintiff - Appellant,


          versus


CONNIE JORDAN; BRUNSWICK COUNTY BOARD OF
COUNTY   COMMISSIONERS;    BRUNSWICK    COUNTY
SHERIFF'S DEPARTMENT; REX GORE; CHRISTOPHER B.
GENTRY; DAWN H. FRANCISCO; ADRAIN IAPALUCCI;
GRIFFIN ANDERSON; TONY MICHEALKIS, Doctor;
THOMAS J. DAVID, Doctor; MARTA BROWN, Doctor;
YVONNE M. KING; CHRIS THOMAS; M. BOWEN,
Doctor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00390-BO)


Submitted: November 15, 2006              Decided:   November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freeman L. Hankins, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Freeman L. Hankins seeks to appeal the district court’s

order dismissing some of his claims as frivolous in his 42 U.S.C.

§ 1983 (2000) action.       This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order Hankins seeks to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                We

grant Hankins’ motions to amend his informal brief and deny his

motions to appoint counsel, to amend his complaint for summary

judgment and “to file 28 U.S.C. § 1331.”              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                     - 3 -